

117 S542 IS: Global Electoral Exchange Act of 2021
U.S. Senate
2021-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 542IN THE SENATE OF THE UNITED STATESMarch 2 (legislative day, March 1), 2021Ms. Klobuchar (for herself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo promote international exchanges on best election practices, to cultivate more secure democratic institutions around the world, and for other purposes.1.Short titleThis Act may be cited as the Global Electoral Exchange Act of 2021.2.Sense of CongressIt is the sense of Congress that—(1)recent elections globally have illustrated the urgent need for the promotion and exchange of international best election practices, particularly in the areas of cybersecurity, results transmission, transparency of electoral data, election dispute resolution, and the elimination of discriminatory registration practices and other electoral irregularities;(2)the advancement of democracy worldwide promotes United States interests, as stable democracies provide new market opportunities, improve global health outcomes, and promote economic freedom and regional security;(3)credible elections are the cornerstone of a healthy democracy and enable all persons to exercise their basic human right to have a say in how they are governed;(4)inclusive elections strengthen the credibility and stability of democracies more broadly;(5)at the heart of a strong election cycle is the professionalism of the election management body and an empowered civil society;(6)the development of local expertise via peer-to-peer learning and exchanges promotes the independence of such bodies from internal and external influence; and(7)supporting the efforts of peoples in democratizing societies to build more representative governments in their respective countries is in the national interest of the United States.3.Global electoral exchange(a)In generalThe Secretary of State is authorized to establish and administer a Global Electoral Exchange Program (referred to in this section as the Program) to promote the utilization of sound election administration practices around the world.(b)PurposeThe purpose of the Program shall include the promotion and exchange of international best election practices, including in the areas of—(1)cybersecurity;(2)the protection of election systems against influence campaigns;(3)results transmission;(4)transparency of electoral data;(5)election dispute resolution;(6)the elimination of discriminatory registration practices and electoral irregularities;(7)inclusive and equitable promotion of candidate participation;(8)equitable access to polling places, voter education information, and voting mechanisms (including by persons with disabilities); and(9)other sound election administration practices.(c)Exchange of electoral authorities(1)In generalThe Secretary of State, in consultation, as appropriate, with the United States Agency for International Development, may award grants to any United States-based organization that—(A)is described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code;(B)has experience in, and a primary focus on, foreign comparative election systems or subject matter expertise in the administration or integrity of such systems; and(C)submits an application in such form, and satisfying such requirements, as the Secretary may require.(2)Types of grantsAn organization described in paragraph (1) may receive a grant under this subsection to design and implement programs that—(A)bring to the United States election administrators and officials, including government officials, poll workers, civil society representatives, members of the judiciary, and others who participate in the organization and administration of public elections in a foreign country that faces challenges to its electoral process to study election procedures in the United States for educational purposes; or(B)take election administrators and officials of the United States or of another country, including government officials, poll workers, civil society representatives, members of the judiciary, and others who participate in the organization and administration of public elections to another country to study and discuss election procedures in such country for educational purposes.(3)Limits on activitiesActivities administered under the Program may not—(A)include observation of an election for the purposes of assessing the validity or legitimacy of that election;(B)facilitate any advocacy for a certain electoral result by a grantee when participating in the Program; or(C)be carried out without proper consultation with State and local authorities in the United States that administer elections.(4)Sense of congressIt is the sense of Congress that the Secretary of State should establish and maintain a network of Global Electoral Exchange Program alumni, to promote communication and further exchange of information regarding sound election administration practices among current and former Program participants.(5)LimitationA recipient of a grant under the Program may only use such grant for the purpose for which such grant was awarded, unless otherwise authorized by the Secretary of State.(6)NonduplicativeGrants made under this subsection may not be duplicative of any other grants made under any other provision of law for similar or related purposes.(d)Authorization of appropriationsThere is authorized to be appropriated $5,000,000 for each of the fiscal years 2022 through 2026 to carry out this section.4.Congressional oversightNot later than 1 year after the date of the enactment of this Act and annually thereafter for the following 2 years, the Secretary of State shall provide a briefing to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives regarding the status of any activities carried out under section 3 during the preceding year, which shall include—(1)a summary of all exchanges conducted under the Global Electoral Exchange Program, including information regarding grantees, participants, and the locations where program activities were held;(2)a description of the criteria used to select grantees under the Global Electoral Exchange Program; and(3)recommendations for the improvement of the Global Electoral Exchange Program in furtherance of the purpose specified in section 3(b).